IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-09-00124-CV

GARRY ACUNCIUS,
MEGAN COOKE INDIVIDUALLY
AND D/B/A GDA LIVESTOCK,
                                                              Appellants
v.

WILLIAMS MCCLURE AND PARMELEE,
                                                              Appellees



                            From the 18th District Court
                             Somervell County, Texas
                              Trial Court No. C09962


                           MEMORANDUM OPINION


       The Clerk of this Court notified Appellant by letter dated July 28, 2009 that the

original filing fee of $175.00 had not been paid, that unless Appellant obtained indigent

status, the filing fee’s payment is required, and that unless Appellant either paid the

filing fee or obtained indigent status within fourteen days, the appeal would be

presented to the Court for dismissal.       More than fourteen days have passed, and

Appellant has not paid the filing fee or filed an affidavit of indigence.
        Accordingly, this appeal is dismissed. See TEX. R. APP. P. 42.3(c); 10TH TEX. APP.

(WACO) LOC. R. 5(c).


                                                REX D. DAVIS
                                                Justice


Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Dismissed
Opinion delivered and filed September 30, 2009
[CV06]




Acuncius v. Williams McClure and Parmelee                                           Page 2